DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Claims 1 and 15 each recite the limitation, “image sensor module configured to receive light….” Although this limitation appears to be in functional form (i.e., generic placeholder “module” followed by “configured to” language), the Examiner submits that the configuration to receive light is a structural, positioning limitation rather than a functional one. Therefore, the limitation does not invoke interpretation under 35 U.S.C. 112(f). Furthermore, even if the configuration to receive is intended or understood to be functional, the Examiner submits that the generic placeholder “module” is modified by “image sensor,” which is structurally and commonly understood to be capable of receiving light. Thus, the limitation would not satisfy prong III of the three-prong test of MPEP 2181 and not invoke interpretation under 35 U.S.C. 112(f).



Claim Objections
Claim 17 is objected to because of the following informalities: On line 1, the Examiner submits that “is” should be inserted between “reflection module” and disposed.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,9,12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2020/0341228).
As to claim 1, Wu et al. teaches a camera module (Fig. 1D and Figs. 2A-B,3A-B, or 4A-B; [0038], lines 16-20), comprising: 
a lens module including a plurality of lenses (Figs. 2A-B – 4A-B, optical lens assembly “240,” “340,” or “440;” e.g., [0040], lines 1-4);  
a housing accommodating the lens module (Figs. 2A-B – 4A-B, lens barrel “210,” “310,” or “410” and image-side assembled element “260,” “360, or “460”); 
a reflection module (Fig. 1D, optical folding element “101;” [0063], lines 1-10) disposed in front of the lens module ([0063], lines 1-3); 
an image sensor module (Fig. 1D, image sensor “73”) configured to receive light passing 
through the lens module (e.g., [0118], lines 4-6); and 

a first light blocking plate (Figs. 2A-B – 4A-B, any of light-blocking elements/sheets “250,” “350,” “281,” “282,” “382,” “482,” or “483”; {Note that the Examiner is citing the “tapered/chamfered” blocking elements/sheets of these figures because a subset of them will be applicable to some dependent claims. The Examiner will cite the particular sheets/elements that are applicable to the dependent claims below. However, each element sheet cited above is applicable to claim 1.}) including a first window having a first opening (Figs. 2B,3B, and 4B, inner openings “xx9” or “xxx9” associated with those sheets) through which the light is allowed to pass (Figs. 2A-B – 4A-B, optical axis “z”); and 
a second light blocking plate (Figs. 2A-B – 4A-B, any other light-blocking element/sheet than those cited above that are associated with the same figure/embodiment) including a second window having a second opening (Figs. 2A-D – 4A-D, inner openings “xx9” or “xxx9” associated with those sheets/elements) through which the light is allowed to pass (Figs. 2A-B – 4A-B, optical axis “z”), 
wherein the first window includes a first inner wall including a first inclined surface (Fig. 2B,3B, and 4B, inner annular surfaces “xx6” or “xxx6” associated with the sheet/element interpreted as the “first light blocking plate” above; see, e.g., [0075]; [0076]; [0095]; and [0110]), and the second window includes a second inner wall including a second inclined surface (Fig. 2B,3B, and 4B, inner annular surfaces “xx6” or “xxx6” associated with the sheet/element interpreted as the “second light blocking plate” above). 
2, Wu et al. teaches the camera module of claim 1, wherein the first inner wall is configured to increase a size of the first window in a direction toward the image sensor module (Fig. 2B, any one of inner annular surfaces “256,” “2816,” or “2826” or Fig. 4B, one of inner annular surfaces “4826” and “4836”; see, again, [0075] and [0110]), and 
wherein the second inner wall is configured to increase a size of the second window in the direction toward the image sensor module (Fig. 2B, any other one of inner annular surfaces “256,” “2816,” or “2826” or Fig. 4B, the other one of inner annular surfaces “4826” and “4836”; see, again, [0075] and [0110]). 
As to claim 3, Wu et al. teaches the camera module of claim 1, wherein a size of the first opening on one side of the first window facing the lens module is smaller than a size of the first opening on another side of the first window facing the image sensor module (Fig. 2B, any of inner openings “259,” “2819,” or “2829” or Fig. 4B, one of inner openings “4829” or “4839”), and 
wherein a size of the second opening on one side of the second window facing the lens module is smaller than a size of the second opening on another side of the second window facing the image sensor module (Fig. 2B, any other of inner openings “259,” “2819,” or “2829” or Fig. 4B, the other one of inner openings “4829” or “4839”). 
As to claim 4, Wu et al. teaches the camera module of claim 3, wherein the size of the first opening on the other side of the first window is larger than the size of second opening on the one side of the second window (Figs. 2B and 4B, the inner opening closest to the image sensor “73” is proportionally larger than at least one inner opening closer to the optical lens assembly). 
5, Wu et al. teaches the camera module of claim 1, wherein the first inner wall is configured to increase a size of the first window in a direction toward the image sensor module (Fig. 3B, inner annular surface “3826”), and 
wherein the second inner wall is configured to decrease a size of the second window in the direction toward the image sensor module (Fig. 3B, inner annular surface “356”). 
 As to claim 6, Wu et al. teaches the camera module of claim 5, wherein a size of the first opening on one side of the first window facing the lens module is smaller than a size of the first opening on another side of the first window facing the image sensor module (see, again, Fig. 3B, inner annular surface “3826”), and 
wherein a size of the second opening on one side of the second window facing the lens module is larger than a size of the second opening on another side of the second window facing the image sensor module (see, again, Fig. 3B, inner annular surface “356”).
As to claim 9, Wu et al. teaches the camera module of claim 1, wherein a first protrusion (Fig. 2B, inner protruding portion “262”) and a second protrusion (Fig. 2B, similarly structured protruding portion of light blocking element “271”) spaced apart from each other in an optical axis direction are positioned inside the housing (Fig. 2B), 
wherein the first light blocking plate is disposed between the first protrusion and the second protrusion (Fig. 2B, light-blocking element “281”), and 
wherein the second light blocking plate is disposed between the second protrusion and the image sensor module (Fig. 2B, light-blocking element “282”). 
As to claim 12, Wu et al. teaches the camera module of claim 1, wherein the light blocking portion further includes a third blocking plate (Fig. 2B, the third other light-blocking element/sheet of light-blocking elements/sheets “250,” “281,” and “282”) including a third 
wherein the third window includes a third inner wall including a third inclined surface (Fig. 2B, associated inner surface “256,” “2816,” or “2826”). 
As to claim 15, Wu et al. discloses the camera module of the claim as detailed in the rejection of claim 1 above. Additionally, Wu et al. discloses that the camera module is mounted in an electronic device (Fig. 6A, electronic device “20”; [0122], lines 6-11). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0341228) in view of Zhang et al. (US 2020/0007723).
As to claim 7, Wu et al. teaches the camera module of claim 1. The claim differs from Wu et al. in that it requires that a surface of the first light blocking plate and a surface of the second light blocking plate are each rougher than a surface of the housing. 
Wu et al. illustrates the outer surface of the lens barrel and image-side assembled element having surface portions that are relatively smooth but is silent regarding the texture of the inner annular surfaces. However, in the same field of endeavor, Zhang et al. discloses a camera module (Fig. 4, imaging device “300”) having a light-blocking plate (Fig. 4, reflecting surface “307” of lens barrel “30”) that is formed with inner walls of differing inclination ([0028], lines 1-6). Additionally, the reference discloses and illustrates that surfaces of those inner walls may be formed with a plurality of wedge-shaped light-scattering structures (Figs. 3 and 4, light-scattering structures “317”) having a roughness greater than an outer surface of the lens barrel (Fig. 4). In light of the teaching of Zhang et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the inner annular surfaces of Wu’s light-blocking elements/sheets to have the scattering structure of Zhang et al. because an artisan of ordinary skill in the art would recognize that this structure would further enhance the suppression of stray-light incidence on the image sensor. 




s 8,16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0341228) in view of Shabtay et al. (US 2020/0333691).
As to claim 8, Wu et al. teaches the camera module of claim 1. The claim differs from Wu et al. in that it requires that a surface of the first light blocking plate and a surface of the second light blocking plate each have a lower reflectivity than a surface of the housing. 
In the same field of endeavor, Shabtay et al. discloses a camera module (Fig. 5A, camera “500”) for an electronic device (e.g., Fig. 4A, smartphone “400”). The camera module includes a reflective element (e.g., Fig. 1B, OPFE “102”) and a stray-light prevention element (Fig. 5A, BFL section “506”) positioned between lenses (e.g., Fig. 1B, lens assembly “114”) and an image sensor of the module (e.g., Fig. 1B, image sensor “116”). Shabtay et al. discloses that the stray-light prevention element may be structurally designed to prevent stray light from striking the image sensor and may be coated with an anti-reflective material (e.g., [0096]). In light of the teaching of Shabtay et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to coat the inner annular surfaces of Wu et al. with an anti-reflective material because this would result in multiple defenses against stray-light incidence, thereby enhancing flare prevention. 
As to claim 16, Wu et al. teaches the electronic device of claim 15. The claim differs from Wu et al. in that it requires that an optical axis direction of the plurality of lenses is perpendicular to a thickness direction of the electronic device and corresponds to either one of a length direction and a width direction of the electronic device and that the light is incident on the reflection module in the thickness direction. 
Wu et al. discloses that the arrangement of Fig. 1D may be used in the electronic device to produce a thin form factor (e.g. [0063]) but does not specifically disclose or illustrate how this Shabtay et al. discloses a camera module (Fig. 5A, camera “500”) for an electronic device (e.g., Fig. 4A, smartphone “400”). The camera module includes a reflective element (e.g., Fig. 1B, OPFE “102”) and a stray-light prevention element (Fig. 5A, BFL section “506”) positioned between lenses (e.g., Fig. 1B, lens assembly “114”) and an image sensor of the module (e.g., Fig. 1B, image sensor “116”). Light entering the electronic device strikes the reflective element in a thickness direction of the electronic device and is re-routed to lenses arranged along an optical axis perpendicular to the thickness direction and parallel to the length of the electronic device (Figs. 4A and 4B). In light of the teaching of Shabtay et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to orient the camera module with prism of Wu et al. in the electronic device as illustrated by Shabtay et al. because this would ensure that the Wu’s desire to create an electronic device with a thin form factor is achieved.
As to claim 17, Wu et al., as modified by Shabtay et al., teaches the electronic device of claim 16, wherein the reflection module is disposed in front of the lens module in the optical axis direction, and the image sensor module is disposed behind the lens module in the optical axis direction (see Wu et al., Fig. 1D).

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0341228).
As to claim 14, Wu et al. teaches the camera module of claim 1. Given the circular shape of Wu’s lens barrel, the lens elements housed by the barrel are also circular in all likelihood, but Wu et al. fails to specifically disclose their shape. Nevertheless, the Examiner takes official notice to the use of circular lenses in a camera module as well known in the art. One of ordinary skill in the art would recognize that circular lenses appropriately channel the conical propagation of light rays and, thus, would be motivated to include lenses of this shape in Wu’s lens assembly. 
Furthermore, with a circular lens design, the Examiner submits that Wu et al. satisfies the limitations of claim 14. Specifically, a diameter of a lens (i.e. length in first direction) would be perpendicular to the optical axis and longer than a cord of the lens circle that extends perpendicular to the diameter (and the optical axis). Moreover, a lower semicircular arc of the lens, which faces an upper semicircular arc in the diameter direction, would understandably face a bottom surface of the lens barrel (i.e. housing) when implemented in Wu et al.  

Allowable Subject Matter
Claims 10,11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 10, the prior art fails to disclose that each of two light-blocking plates of a camera module include a rectangular plate with a long and short side, where a support portion extends from a short side of the plate in a direction of the optical axis. Wu et al. illustrates what can be considered a support portion with a groove that extends from a rectangular plate (e.g., Figs. 1K and 1L). However, that support portion would extend toward the optical axis, not in the optical axis direction. Lin et al. (US # 9,904,050) discloses an annular element for an imaging device with an inclined sidewall having a plurality of wedge-shaped structures on the sidewall surface for reducing flare. The annular element includes what can be considered a support 11 is allowable because it depends on claim 10. 
As to claim 13, the prior fails to disclose three light-blocking plates of a camera module with respective inclined sidewalls, at least one having an inclination direction different from another. Wu et al. discloses three light-blocking elements/sheets, each with inclined sidewalls. However, each sidewall is inclined in the same direction.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Hibino et al. (US 2018/0128943) discloses a sidewall similar to Lin et al. but with moth-eye structures rather than wedges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
1/5/2022